DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 17/013,248 in response to reply filed March 23, 2022. Claims 1-9 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent 9,818,892) in view of Shinohara (Pre-Grant Publication 2007/0193619).
Regarding claim 1 & 2, Park disclose a photoelectric conversion device comprising:
a substrate (Fig. 1, 100); 
a first photoelectric conversion element including a first substrate electrode (200) provided on the substrate, a first photoelectric conversion 
a second photoelectric conversion element including a second substrate electrode (200) provided adjacent to the first substrate electrode on the substrate and electrically insulated from the first substrate electrode via through hole (TH1), a second photoelectric conversion layer (300) disposed on the second substrate electrode, and a second counter electrode (600) disposed on the second photoelectric conversion layer, and 
a connection including a groove (TH2), a conductive portion (600) and a conductive layer (700), the groove penetrating the second photoelectric conversion layer from a surface to expose a surface of the second substrate electrode from the second photoelectric conversion layer, the conductive portion being provided in the groove and including a part of the first counter electrode, the conductive layer being provided on the conductive portion, and the conductive portion and the conductive layer electrically connecting the first counter electrode and the second substrate electrode, wherein the conductive layer (700) contains silver (Col. 4, Lines 63-67)
wherein the conductive layer extends along an inner wall surface of the groove (TH2) and overlaps the first counter electrode on an edge of the groove, and a total thickness of the conductive portion and the conductive 

Park does not explicitly disclose the first counter electrode contains silver. However Shinohara disclose a photovolataic device comprising:
A photoelectric conversion unit (Fig. 1, 4 & 6) between substrate electrodes (3a/3b) and back/counter electrodes (7a/7b) wherein the back electrode can be made of silver/Ag (Paragraph [0043]) and have an light transmittance of 10% or more.
A connecting electrode (9) formed in a groove (20c) wherein the connecting electrode can contain silver (Paragraph [0046]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the back/counter electrode to contain silver because depending on the direction light enter the photoelectric conversion device, the silver back/counter electrodes will serve to reflect light that reach the electrodes reintroducing the light into the photoelectric conversion units (Paragraph [0043]) thereby increasing the efficiency of photoelectric conversion.

Regarding claim 4, Park further discloses:
The thickness of the conductive layer can be 0.5µm (500nm) to 1.5µm (1500nm) (Col. 4, Lines 54-58).

Regarding claim 5, Park further discloses:
A width of the conductive layer is larger than a width of the groove (Fig. 1).

Regarding claim 7, Park disclose a photoelectric conversion device comprising:
a substrate (Fig. 2, 100); 
a first photoelectric conversion element including a first substrate electrode (200) provided on the substrate, a first photoelectric conversion layer (300) disposed on the first substrate electrode, and a first counter electrode (600) disposed on the first photoelectric conversion layer; 
a second photoelectric conversion element including a second substrate electrode (200) provided adjacent to the first substrate electrode on the substrate and electrically insulated from the first substrate electrode via through hole (TH1), a second photoelectric conversion layer (300) disposed on the second substrate electrode, and a second counter electrode (600) disposed on the second photoelectric conversion layer;
a connection including a groove (TH2) and a conductive layer (700), the groove penetrating the second photoelectric conversion layer from a surface to expose a surface of the second substrate electrode from the second photoelectric conversion layer, the conductive layer being provided in the groove and electrically connecting the first counter electrode and the second substrate electrode, wherein the conductive layer (700) contains silver (Col. 4, Lines 63-67)
wherein the conductive layer extends along an inner wall surface of the groove (TH2) and overlaps the first counter electrode on an edge of the groove and is thicker than the first counter electrode (Fig. 2, Col. 4, Lines 12-13 & Col. 4, Lines 54-58).

Park does not explicitly disclose the first counter electrode contains silver. However Shinohara disclose a photovolataic device comprising:
A photoelectric conversion unit (Fig. 1, 4 & 6) between substrate electrodes (3a/3b) and back/counter electrodes (7a/7b) wherein the back electrode can be made of silver/Ag (Paragraph [0043]).
A connecting electrode (9) formed in a groove (20c) wherein the connecting electrode can contain silver (Paragraph [0046]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the back/counter electrode to contain silver because depending on the direction light enter the photoelectric conversion device, the silver back/counter electrodes will serve to reflect light that reach the electrodes reintroducing the light into the photoelectric conversion units (Paragraph [0043]) thereby increasing the efficiency of photoelectric conversion.

Regarding claim 8, 
forming a first and a second substrate electrode (Fig. 3-7, 200) onto a substrate (100), the second substrate electrode being adjacent to the first substrate electrode and electrically insulated from the first substrate electrode via the through hole (TH1);
forming a photoelectric conversion layer (300) onto the substrate to overlap the first substrate electrode and the second substrate electrode;
scribing the photoelectric conversion layer to form a groove (TH2) penetrating the photoelectric conversion layer from a surface to expose a surface of the second substrate electrode from the photoelectric conversion layer;
forming a first and a second counter (600) electrode respectively corresponding to the first and the second substrate electrode onto the photoelectric conversion layer divided by the groove while forming a conductive portion (600) including a part of the first counter electrode into the groove; and 
forming a conductive layer (700) onto the conductive portion, the conductive layer extending along an inner wall surface of the groove and overlapping the first counter electrode on an edge of the groove, a total thickness of the conductive portion and the conductive layer being larger than a thickness of the first counter electrode, the conductive portion and the conductive layer electrically connecting the first counter electrode and the second substrate electrode (Fig. 1, Col. 4, Lines 12-13 & Col. 4, Lines 

Park does not explicitly disclose the first counter electrode contains silver. However Shinohara disclose a photovolataic device comprising:
A photoelectric conversion unit (Fig. 1, 4 & 6) between substrate electrodes (3a/3b) and back/counter electrodes (7a/7b) wherein the back electrode can be made of silver/Ag (Paragraph [0043]).
A connecting electrode (9) formed in a groove (20c) wherein the connecting electrode can contain silver (Paragraph [0046]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the back/counter electrode to contain silver because depending on the direction light enter the photoelectric conversion device, the silver back/counter electrodes will serve to reflect light that reach the electrodes reintroducing the light into the photoelectric conversion units (Paragraph [0043]) thereby increasing the efficiency of photoelectric conversion.

Regarding claim 9, Park discloses a photoelectric conversion device comprising:
forming a first and a second substrate electrode (Fig. 2 & 3-7, 200) onto a substrate (100), the second substrate electrode being adjacent to the first 
forming a photoelectric conversion layer (300) onto the substrate to overlap the first substrate electrode and the second substrate electrode;
forming a counter electrode (600) onto the photoelectric conversion layer (Col. 7, Lines 12-27).
scribing the photoelectric conversion layer and the counter electrode to form a groove (TH2) penetrating the photoelectric conversion layer from a surface to expose a surface of the second substrate electrode from the photoelectric conversion layer, while to form a first counter electrode (600) and a second counter electrode (600) in correspondence to the first substrate electrode and the second substrate electrode; and 
forming a conductive layer (700) into the groove, the conductive layer being thicker than the first counter electrode, the conductive layer extending along an inner wall surface of the groove and overlapping the first counter electrode on an edge of the groove, the conductive layer electrically connecting the first counter electrode and the second substrate electrode (Fig. 2, Col. 4, Lines 12-13 & Col. 4, Lines 54-58), wherein the conductive layer (700) contains silver (Col. 4, Lines 63-67).

Park does not explicitly disclose the first counter electrode contains silver. However Shinohara disclose a photovolataic device comprising:
A photoelectric conversion unit (Fig. 1, 4 & 6) between substrate electrodes (3a/3b) and back/counter electrodes (7a/7b) wherein the back electrode can be made of silver/Ag (Paragraph [0043]).
A connecting electrode (9) formed in a groove (20c) wherein the connecting electrode can contain silver (Paragraph [0046]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the back/counter electrode to contain silver because depending on the direction light enter the photoelectric conversion device, the silver back/counter electrodes will serve to reflect light that reach the electrodes reintroducing the light into the photoelectric conversion units (Paragraph [0043]) thereby increasing the efficiency of photoelectric conversion.

Claim 3 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent 9,818,892) in view of Shinohara (Pre-Grant Publication 2007/0193619) as applied to claim 1 above, and further in view of Oooka (Pre-Grant Publication 2019/0081194).
Regarding claim 3 & 6, Park and Shinohara discloses all of the limitations of claim 1 (addressed above). Park does not explicitly disclose the photoelectric conversion layer has a perovskite compound represented by a composition formula: ABX3, where A denotes at least one cation selected from the group consisting of monovalent cations, B denotes at least one cation selected from the group consisting of divalent cations, and X denotes at least one selected from the group consisting of 
A photoelectric conversion layer has a perovskite compound represented by a composition formula: ABX3, where A denotes at least one cation selected from the group consisting of monovalent cations, B denotes at least one cation selected from the group consisting of divalent cations, and X denotes at least one selected from the group consisting of halogen anions (Paragraph [0022]).
A substrate electrode (4a-4c) wherein the electrode material can be an conductive oxide such as indium oxide, zinc oxide, tin oxide, indium tin oxide, fluorine-doped tin oxide, gallium-doped zinc oxide, aluminum-doped zinc oxide, indium-zinc oxide, and an indium-gallium-zinc oxide (Paragraph [0019]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the photoelectric conversion layer of a perovskite compound because it will form a photoelectric conversion layer having high power conversion efficiency (Paragraph [0022]). Further by forming the substrate electrode of a conductive oxide it will form a layer having high light transmitting properties and conductivity (Paragraph [0019]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, & 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818